[exhibit101petroquestforb001.jpg]
Execution Version 1 FORBEARANCE AGREEMENT FORBEARANCE AGREEMENT, dated as of
September 1, 2016 (this “Agreement”), with respect to that certain Credit
Agreement dated as of October 2, 2008, among PETROQUEST ENERGY, INC., a Delaware
corporation, as the Parent (the “Parent”), PETROQUEST ENERGY, L.L.C., a
Louisiana limited liability company, as the Borrower (the “Borrower”), TDC
ENERGY LLC, a Louisiana limited liability company, as Guarantor (the
“Guarantor”), each of the Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A. as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”) and each of the other agents and parties from time to
time party thereto (as amended, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”). A.
Reference is made to the Indenture dated August 19, 2010 (the “Base Indenture”),
as supplemented by the First Supplemental Indenture dated August 19, 2010 (the
“First Supplemental Indenture”), the Second Supplemental Indenture dated July 3,
2013 (the “Second Supplemental Indenture”), the Third Supplemental Indenture
dated October 23, 2013 (the “Third Supplemental Indenture”) and the Fourth
Supplemental Indenture dated February 1, 2016 (together with the Base Indenture,
the First Supplemental Indenture, the Second Supplemental Indenture and the
Third Supplemental Indenture, collectively, the “2017 Indenture”), by and among
the Parent, the Subsidiary Guarantors party thereto and U.S. Bank National
Association, as successor trustee to The Bank of New York Mellon Trust Company,
N.A. thereunder. B. In accordance with Section 8.02 of the Credit Agreement, the
Borrower has notified the Administrative Agent and the Lender that the following
Events of Default (the “Specified Defaults”) have occurred: (i) an Event of
Default under Section 10.01(f) of the Credit Agreement occurring solely as a
result of the non-payment by the Parent, the Borrower or any Subsidiary of
interest under the 2017 Indenture when due and payable; and (ii) an Event of
Default under Section 10.01(g) of the Credit Agreement occurring solely as a
result of the non-payment by the Parent, the Borrower or any Subsidiary of
interest under the 2017 Indenture when due and payable. C. As a result of the
Specified Defaults, the Administrative Agent and the Lender have the right to
exercise certain rights and remedies under the Credit Agreement and the other
Loan Documents. D. The Borrower has requested that the Administrative Agent and
the Lender agree to forbear from exercising their rights and remedies arising
from the Specified Defaults during the period (the “Forbearance Period”) from
the Forbearance Agreement Effective Date (as defined below) until the earlier to
occur of (i) October 1, 2016 or (ii) the occurrence of any Forbearance Default
(as defined below) (such earlier date, the “Forbearance Termination Date”). US
4595581v.7



--------------------------------------------------------------------------------



 
[exhibit101petroquestforb002.jpg]
2 E. The Administrative Agent and the Lender are willing to forbear from
exercising their rights and remedies arising from the Specified Defaults until
the Forbearance Termination Date on the terms and subject to the conditions set
forth herein. F. Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Credit Agreement. Accordingly, in consideration
of the mutual agreements herein contained and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto agree as follows: SECTION 1. Forbearance. (a) Loan Documents.
Subject to the other terms and conditions of this Agreement, the Administrative
Agent and the Lender hereby agree, until the Forbearance Termination Date, to
forbear from the exercise of any and all rights and remedies otherwise available
under the Credit Agreement and the other Loan Documents and/or applicable law on
account of any Specified Default, including, without limitation, any enforcement
action against any collateral and/or acceleration of the obligations of the
Parent, the Borrower and the Guarantor; provided, that (i) the Administrative
Agent and the Lender shall be free to exercise any or all of their respective
rights and remedies arising on account of any Specified Default (or any other
Event of Default that may occur and then be continuing) at any time on or after
the Forbearance Termination Date and (ii) the foregoing shall not in any way (A)
prohibit the application of the post-default rate of interest under Section
3.02(c) of the Credit Agreement from and after the occurrence of any Event of
Default (regardless of whether such Event of Default is a Specified Default) or
(B) supersede, render inapplicable, or otherwise modify Section 2.04(e) of the
Credit Agreement, which prohibits any outstanding Borrowing from being converted
into or continued as a Eurodollar Borrowing during the continuance of an Event
of Default. (b) Specified Defaults. It is understood and agreed by the Parent,
the Borrower and the Guarantor that, notwithstanding Section 1(a) above, each
Specified Default constitutes, or will constitute after giving effect to any
applicable grace periods, an Event of Default for all purposes of the Loan
Documents. (c) Modifications to Forbearance. (i) Any agreement by the
Administrative Agent and the Lender to extend the Forbearance Period, if any, or
to waive the occurrence of the Forbearance Termination Date, in each case with
respect to the Loan Documents, must be set forth in writing and signed by the
Administrative Agent and the Lender. (ii) Each of the Parent, the Borrower, and
the Guarantor acknowledges and agrees that neither the Administrative Agent nor
the Lender have made any assurances concerning any possibility of an extension
of the Forbearance Period or waiver of any occurrence of the Forbearance
Termination Date.



--------------------------------------------------------------------------------



 
[exhibit101petroquestforb003.jpg]
3 (d) Tolling of Statute of Limitations. Each of the Parent, the Borrower, and
the Guarantor acknowledges and agrees that the running of any statutes of
limitation or doctrine of laches applicable to any claims or causes of action
that the Administrative Agent or the Lender may be entitled to take or bring in
order to enforce their rights and remedies against the Parent, the Borrower or
the Guarantor (or any of their respective assets) is, to the fullest extent
permitted by law, tolled and suspended during the Forbearance Period. SECTION 2.
Forbearance Default. Nothing set forth herein or contemplated hereby (a) is
intended to or shall be construed as a waiver of or acquiescence to any
Specified Default, which shall continue in existence subject only to the terms
of the forbearance expressly provided for in Section 1(a) hereof, or (b) shall
constitute an agreement by the Administrative Agent and the Lender to forbear
the exercise of any of the rights and remedies available to the Administrative
Agent and the Lender under the Credit Agreement or the other Loan Documents, as
the case may be, and/or applicable law (all of which rights and remedies are
hereby expressly reserved by the Administrative Agent and the Lender) upon and
after the occurrence of a Forbearance Default. For purposes hereof, the term
“Forbearance Default” shall mean the occurrence of any or all of the following:
(i) any Event of Default under the Credit Agreement other than the Specified
Defaults, (ii) a breach by any of the Parent, the Borrower or the Guarantor of
any term of this Agreement, (iii) any failure by the Parent, the Borrower or the
Guarantor to pay interest under the 2017 Indenture upon the expiration of the
grace period applicable to such payment of interest thereunder, or (iv) any
breach or inaccuracy of any representation or warranty made by any of the
Parent, the Borrower or the Guarantor in Section 3 hereof. SECTION 3.
Representations and Warranties. To induce the other parties hereto to enter into
this Agreement, each of the Parent, the Borrower and the Guarantor represents
and warrants to the Administrative Agent and the Lender that, as of the
Forbearance Agreement Effective Date: (a) This Agreement has been duly
authorized, executed and delivered by each of the Parent, the Borrower and the
Guarantor, and constitutes a legal, valid and binding obligation of such Person
in accordance with its terms. (b) No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or Governmental
Authority or third party is required in connection with the execution, delivery
or performance of this Agreement by the Parent, the Borrower, or the Guarantor.
(c) Other than as they relate to the Specified Defaults, the representations and
warranties set forth in Article VII of the Credit Agreement are true and correct
on and as of the Forbearance Agreement Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct as of such
earlier date). (d) Other than the Specified Defaults, no Default or Event of
Default has occurred and is continuing.



--------------------------------------------------------------------------------



 
[exhibit101petroquestforb004.jpg]
4 (e) None of the Parent, the Borrower or the Guarantor has any defense to
payment, counterclaims or rights of setoff with respect to any Loans or any
other Indebtedness. (f) As of the Forbearance Agreement Effective Date, none of
the Parent, the Borrower or the Guarantor has any outstanding Swap Agreements
with counterparties that are Secured Swap Providers, other than one outstanding
Swap Agreement between Borrower and The Bank of Nova Scotia covering certain
production through the end of fiscal year 2016. SECTION 4. Effectiveness. This
Agreement shall become effective as of the date set forth above on the date (the
“Forbearance Agreement Effective Date”) on which each of the following
conditions have been satisfied: (a) the Administrative Agent (or its counsel)
shall have received counterparts of this Agreement that, when taken together,
bear the signatures of Parent, the Borrower, the Guarantor, the Administrative
Agent and the Lender; (b) other than as they relate to the Specified Defaults,
all representations and warranties of the Parent, the Borrower and the Guarantor
contained herein shall be true and correct as of the Forbearance Agreement
Effective Date; and (c) The Borrower shall have paid to Administrative Agent any
and all fees and expenses payable to Administrative Agent or the Lender pursuant
to or in connection with this Agreement. SECTION 5. Effect of Agreement. Except
as expressly set forth herein, this Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise (a) affect the
rights and remedies of the Lender or the Administrative Agent under the Credit
Agreement or any other Loan Document or (b) alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements of the
Parent, the Borrower or the Guarantor contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall entitle, or be
deemed to entitle any of the Parent, the Borrower or the Guarantor to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Agreement shall apply and be effective only with respect to the provisions of
the Credit Agreement, as specifically referred to herein. After the date hereof,
any reference to the Credit Agreement shall mean the Credit Agreement as
modified hereby. This Agreement shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents. SECTION 6.
Counterparts. This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same contract. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission or
via .pdf shall be as effective as delivery of a manually executed counterpart
hereof.



--------------------------------------------------------------------------------



 
[exhibit101petroquestforb005.jpg]
5 SECTION 7. NO ORAL AGREEMENT. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES
PAYABLE TO ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL
PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. SECTION 8. Governing Law. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
TEXAS. SECTION 9. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
SECTION 10. FATCA. From and after the Forbearance Agreement Effective Date, the
Borrower shall indemnify the Administrative Agent, and hold it harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
Taxes and the fees, charges and disbursements of any counsel for any of the
foregoing, arising in connection with the Administrative Agent’s treating, for
purposes of determining withholding Taxes imposed under FATCA, the Agreement as
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i). SECTION 11. RELEASE. EACH OF THE PARENT
AND ITS SUBSIDIARIES (IN ITS OWN RIGHT AND ON BEHALF OF ITS PREDECESSORS,
SUCCESSORS, LEGAL REPRESENTATIVES AND ASSIGNS) HEREBY EXPRESSLY AND
UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT IT HAS NO SETOFFS, COUNTERCLAIMS,
ADJUSTMENTS, RECOUPMENTS, DEFENSES, CLAIMS, CAUSES OF ACTION, ACTIONS OR DAMAGES
OF ANY CHARACTER OR NATURE, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED,
UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE,
SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR
UNFORESEEN, DIRECT, OR INDIRECT, AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR THE LENDER (COLLECTIVELY, THE “CREDIT PARTIES”), ANY OF ANY CREDIT
PARTY’S AFFILIATES OR ANY OF ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES,
ATTORNEYS OR REPRESENTATIVES OR ANY OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS
OR ASSIGNS (COLLECTIVELY, THE “LENDER- RELATED PARTIES”) OR ANY GROUNDS OR CAUSE
FOR REDUCTION, MODIFICATION, SET ASIDE OR SUBORDINATION OF THE SECURED
OBLIGATIONS OR ANY LIENS OR SECURITY INTERESTS OF THE CREDIT PARTIES. IN PARTIAL
CONSIDERATION FOR THE AGREEMENT OF ADMINISTRATIVE AGENT AND LENDER TO ENTER INTO
THIS AGREEMENT,



--------------------------------------------------------------------------------



 
[exhibit101petroquestforb006.jpg]
6 EACH OF THE PARENT AND ITS SUBSIDIARIES HEREBY KNOWINGLY AND UNCONDITIONALLY
WAIVES AND FULLY AND FINALLY RELEASES AND FOREVER DISCHARGES THE LENDER-RELATED
PARTIES FROM, AND COVENANTS NOT TO SUE THE LENDER-RELATED PARTIES FOR, ANY AND
ALL SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, CLAIMS, CAUSES OF ACTION,
ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS AND EXPENSES OF EVERY NATURE AND
CHARACTER, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED, UNLIQUIDATED, FIXED,
MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE, SECURED OR
UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT
OR INDIRECT, ARISING OUT OF OR FROM OR RELATED TO ANY OF THE LOAN DOCUMENTS,
WHICH THE PARENT OR ANY SUBSIDIARY NOW OWNS AND HOLDS, OR HAS AT ANY TIME
HERETOFORE OWNED OR HELD, SUCH WAIVER, RELEASE AND DISCHARGE BEING MADE WITH
FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH
WAIVER, RELEASE AND DISCHARGE AND AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS
OWN CHOOSING WITH RESPECT THERETO. THIS SECTION IS IN ADDITION TO ANY OTHER
RELEASE OF ANY OF THE LENDER-RELATED PARTIES BY THE PARENT OR ANY SUBSIDIARY AND
SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY
THE PARENT OR ANY SUBSIDIARY IN FAVOR OF ANY OF THE LENDER-RELATED PARTIES.
SECTION 12. Payment of Expenses. The Borrower agrees to pay or reimburse
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Agreement, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to Administrative
Agent. SECTION 13. Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. SECTION 14. Successors
and Assigns. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. [SIGNATURES
BEGIN NEXT PAGE]



--------------------------------------------------------------------------------



 
[exhibit101petroquestforb007.jpg]
Signature Page to Forbearance Agreement IN WITNESS WHEREOF, the parties hereto
have caused this Agreement to be duly executed by their duly authorized
officers, all as of the date and year first above written. BORROWER: PETROQUEST
ENERGY, L.L.C. /s/ J. Bond Clement J. Bond Clement Executive Vice President,
Chief Financial Officer and Treasurer PARENT: PETROQUEST ENERGY, INC. /s/ J.
Bond Clement J. Bond Clement Executive Vice President, Chief Financial Officer
and Treasurer GUARANTOR: TDC ENERGY LLC /s/ J. Bond Clement J. Bond Clement
Executive Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------



 
[exhibit101petroquestforb008.jpg]
Signature Page to Forbearance Agreement ADMINISTRATIVE AGENT: JPMORGAN CHASE
BANK, N.A. AND SOLE LENDER individually, as a Lender, as Administrative Agent
and as Issuing Bank By: /s/ Darren Vanek Name: Darren Vanek Title: Executive
Director



--------------------------------------------------------------------------------



 